EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claims 1 & 18 are allowable over the prior art of record. The restriction requirements among Species I-XI, as set forth in the Office action mailed on 05/16/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/16/2022 is withdrawn.
Accordingly, Claims 7-8, which are directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


This application is in condition for allowance except for the presence of Claims 13-17 directed to the method claims of Group II, non-elected without traverse in applicant’s remarks filed 07/15/2022 in response to a restriction requirement mailed 05/16/2022.  The nonelected species Claims 13-17 are not eligible for rejoinder with the elected species Claims 1-12 & 18-20 of elected Group I, because non-elected Claims 13-17 neither depend from nor require all limitations of allowable Claims 1-12 & 18-20 (see MPEP § 821.04).  Accordingly, Claims 13-17 have been cancelled (see MPEP § 821.02 teaching “[w]here the initial requirement is not traversed (either expressly or by virtue of an incomplete reply), the examiner should take appropriate action on the elected claims…”).

Drawings
The Examiner has reviewed and hereby approves Applicant’s Drawings filed 12/01/2020.

Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered):

The application has been amended as follows: 
Regarding the Instant Specification:
Amend the Title to recite the following:
DISPLAY DEVICE INCLUDING CONNECTION PAD CONTACTING SIDE SURFACE OF SIDE TERMINAL HAVING RESISTANCE-REDUCING LAYER

Regarding the Instant Claims:
Cancel Claims 13-17.


Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See PTO-892 Notice of References Cited attached.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 & 18-20 are allowed because the closest prior art of record (e.g. Choi ‘083, Choi ‘905; see again PTO-892) neither anticipates nor renders obvious the limitations of independent Claims 1 & 18, each similarly including a display panel (see Applicant’s Fig. 4 for reference) comprising, inter alia: 
a connection pad contacting a side surface of a side terminal,
wherein the side terminal includes a resistance-reducing layer and an upper conductive layer, the resistance-reducing layer includes a first conductive material, and the upper conductive layer is disposed on the resistance-reducing layer and includes a second conductive material having an oxidation resistance greater than the first conductive material,
wherein a portion of the upper conductive layer is disposed between the connection pad and the resistance-reducing layer,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892